RENDERED: NOVEMBER 10, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0358-MR


MARGARET SPRINGFIELD AND
DANIEL SPRINGFIELD                                                  APPELLANTS



                 APPEAL FROM WEBSTER CIRCUIT COURT
v.               HONORABLE C. RENE’ WILLIAMS, JUDGE
                        ACTION NO. 13-CI-00254



THOMAS D. SPRINGFIELD AND
EDWARD SPRINGFIELD                                                    APPELLEES



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, JONES, AND MAZE, JUDGES.

MAZE, JUDGE: Margaret Springfield (Margaret) and Daniel Springfield (Daniel)

appeal from a summary judgment order of the Webster Circuit Court which

terminated Margaret’s life estate and dismissed her claims for intentional infliction

of emotional distress and damage to real property. They also appeal from an order
of partition and sale of the property. We agree with the trial court that, as a matter

of law, Margaret’s actions amount to voluntary waste of the property and that the

Appellees, Thomas Springfield (Thomas) and Edward Springfield (Edward), were

entitled to termination of her life estate. We further conclude that Margaret and

Daniel did not timely object to Thomas and Edward’s motion for partition and sale

of the property. Lastly, we conclude that trial court properly granted summary

judgment on Margaret’s cross claims. Hence, we affirm.

               On September 5, 2006, Mary Springfield (Mary) executed a deed

conveying a joint life estate for real property located at 298 Springfield Road in

Dixon, Kentucky to her son James Springfield (James) and his wife, Margaret,

with the remainder to the devisees under her Last Will and Testament. The Deed

is recorded in Deed Book 266, Page 70 in the Webster County Court Clerk’s

Office. Subsequently, Mary died and her will was filed on November 11, 2010. In

pertinent part, Mary’s will devised one-third equal shares in the real property to her

sons James, Edward, and Thomas.

               James died intestate on January 20, 2012, leaving as heirs at law his

wife Margaret (1/2), and children Daniel Springfield (1/4) and Mary Ruth Harris

(Mary Ruth) (1/4).1 The parties agree that the remainder fee simple interest in the


1
  As discussed above, Mary’s deed granted a joint life estate to James and Margaret, with the
remainder interest to be devised upon the expiration of the life estate among the heirs under
Mary’s will. The complaint, answer, and cross claim indicate that Margaret was the sole

                                               -2-
real property is currently held by Thomas (1/3 interest), Edward (1/3 interest),

Margaret (1/6 interest), Daniel (1/12 interest), and Mary Ruth (1/12 interest).

Margaret continued to hold the remaining life interest under the conveyance from

Mary.

                On October 28, 2013, Thomas and Edward filed the current action

against Margaret, Daniel, and Mary Ruth. They alleged that the defendants were

committing waste on the property by failing to pay insurance and property taxes

and by allowing the premises to fall into disrepair. Thomas and Edward sought

termination of the life estate and damages caused by the waste. Margaret and

Daniel filed an answer and Margaret asserted cross claims alleging damages to the

residence and for intentional infliction of emotional distress. Mary Ruth did not

file a responsive pleading and has not participated in this action.

                The parties conducted discovery on the respective claims in 2014, but

no substantive matters appear in the record until May 2019, when the trial court

dismissed the action for lack of prosecution. CR2 77.02. In October 2019, Thomas

and Edward moved to reinstate the matter on the court’s active docket. After the

trial court reinstated the action, Thomas and Edward filed a motion for summary


successor to an undivided interest in the life estate upon James’ death. It appears that Daniel and
Mary Ruth were included as defendants below based on their interests as remainder
beneficiaries, and not on any potential interests in the life estate.
2
    Kentucky Rules of Civil Procedure.



                                                -3-
judgment, seeking termination of the life estate and dismissal of the cross claims.

Margaret and Daniel filed a response opposing summary judgment. While they

admitted to a failure to pay property taxes and maintain insurance, they argued that

any waste was merely permissive and not grounds for forfeiture of the life estate.

Margaret also argued that there were genuine issues of material fact on their cross

claim for intentional infliction of emotional distress.

                On May 19, 2020, the trial court entered an order granting the motion

for summary judgment. The court found that Margaret committed waste by failing

to pay property taxes and maintain insurance. The court further noted that a

foreclosure action had been filed against the property. In addition, Thomas had

paid $3,000.00 to forestall the foreclosure, and he also entered into an agreement

with the Webster County Attorney to pay the back taxes on the property. Under

the circumstances, the trial court concluded that Thomas and Edward were entitled

to terminate Margaret’s life estate under KRS3 381.350. The court separately

found that Margaret failed to allege facts sufficient to establish her claims for

damage to the property or intentional infliction of emotional distress.

                Following entry of the summary judgment, Thomas and Edward filed

a motion for partition of the property, which the trial court granted on January 7,



3
    Kentucky Revised Statutes.



                                           -4-
2021. The court entered an amended order on February 26, 2021, to include

finality language. On March 15, 2021, the trial court entered an order referring the

case to the Master Commissioner for judicial sale of the property. Margaret and

Daniel filed their notice of appeal shortly thereafter.4

               Margaret argues that summary judgment was not appropriate on

Thomas and Edward’s action to terminate the life estate or on the cross claims.

She further argues that the trial court erred in granting partition of the property. As

an initial matter, Thomas and Edward argue that the summary judgment matters

are not properly raised on appeal because Margaret did not appeal from the May

19, 2020, order. However, that order did not conclusively adjudicate all issues

raised in this action and the trial court did not designate it as final and appealable.

CR 54.02. These issues did not become final and appealable until the trial court

entered its February 26, 2021, order. Therefore, the issues relating to the summary

judgment order are properly before this Court.

                “The proper function of summary judgment is to terminate litigation

when, as a matter of law, it appears that it would be impossible for the respondent

to produce evidence at the trial warranting a judgment in his favor.” Steelvest, Inc.




4
 The notice of appeal names only Margaret and Daniel as Appellants. As noted above, Daniel
does not claim an interest in the life estate, and he does not assert any damages arising from the
cross claims. Rather, Daniel’s only claim on appeal concerns the order of partition.



                                                -5-
v. Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991). Summary

judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

stipulations, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” CR 56.03. The record must be viewed

in a light most favorable to the party opposing the motion for summary judgment

and all doubts are to be resolved in his favor. Steelvest, 807 S.W.2d at 480. The

trial court must examine the evidence, not to decide any issue of fact, but to

discover if a real issue exists. Id. Since a summary judgment involves no fact-

finding, this Court’s review is de novo, in the sense that we owe no deference to

the conclusions of the trial court. Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App.

1996).

             As noted above, Thomas and Edward filed this action to terminate the

life estate pursuant to KRS 381.350, which provides as follows:

             If any tenant for life or years commits waste during his
             estate or term, of anything belonging to the tenement so
             held, without special written permission to do so, he shall
             be subject to an action of waste, shall lose the thing
             wasted, and pay treble the amount at which the waste is
             assessed.

             In Hammons v. Hammons, 327 S.W.3d 444, 451 (Ky. 2010), the

Kentucky Supreme Court summarized the rights and duties of a life tenant as

follows:

                                          -6-
             A life estate is a freehold interest in property that
             continues during the life of the life tenant, who may be
             the property owner or some other person. English v.
             Carter, 300 Ky. 580, 189 S.W.2d 839, 840 (1945). The
             life tenant has the same interest in the property the
             remainderman will have in it after it comes into his
             possession, except the life tenant may not commit waste.
             Id.; see also Adams v. Adams, 371 S.W.2d 637, 638 (Ky.
             1963); Smith v. Harris, 276 Ky. 529, 124 S.W.2d 786,
             788 (1939). In general, a life tenant owns the property
             during the life estate and is entitled to the full use and
             enjoyment of the property, including the income and
             profits, though she may not consume any part of the
             corpus. Taylor v. Yeager, 261 S.W.2d 638, 639 (Ky.
             1953); English, 189 S.W.2d at 840 (“Free enjoyment is
             the very essence of a life estate.”). Absent a showing of
             danger of loss or waste, life tenants are not required to
             give security for the protection of the remaindermen.
             Crutcher v. Elliston’s Ex’rs, 299 Ky. 613, 186 S.W.2d
             644, 646 (1945); Buckman’s Trustee v. Ohio Valley Trust
             Co., 288 Ky. 114, 155 S.W.2d 749, 750 (1941).

             The parties agree that a life tenant has the duty to maintain and

manage the estate for the benefit of the remaindermen. Adams, supra at 638. To

that end, the life tenant is bound to pay taxes, maintain insurance, and make repairs

and improvements, and cannot charge them against the remaindermen. Id.

Margaret concedes that she failed to pay taxes and maintain insurance on the

property, and that she has been unable to keep up the property. But to the extent

that these actions constitute waste, Margaret argues that it is merely permissive

waste and not voluntary waste.




                                         -7-
             Margaret points to a line of cases holding that statutes on the subject

of waste relate only to voluntary waste, and do not authorize relief in cases

involving permissive waste. Collins v. Sec. Tr. Co., 206 Ky. 30, 266 S.W. 910,

910 (1924) (citing Smith v. Mattingly, 96 Ky. 228, 28 S.W. 503, 503 (1894);

Prescott v. Grimes, 143 Ky. 191, 136 S.W. 206 (1911); and Fisher’s Ex’r v.

Haney, 180 Ky. 257, 202 S.W. 495 (1918)). The distinction is that voluntary waste

consists of the willful commission of some destructive act, whereas permissive

waste consists of an omission, such as the failure to keep the land or tenements in

proper repair. Smith, 28 S.W. at 503. See also Cont’l Fuel Co. v. Haden, 182 Ky.

8, 206 S.W. 8, 11 (1918). Consequently, Margaret admits that she may be required

to pay damages to the remaindermen, but she argues that her failure to pay taxes

and maintain insurance on the property is not a basis to terminate the life estate.

She further argues that there is no evidence the remaindermen have been injured by

their failure to maintain insurance on the property.

             In rejecting this argument, the trial court found that Margaret had not

only neglected her duty to pay property taxes, but this failure also resulted in a

foreclosure action filed against the property. In addition, the trial court pointed out

that Margaret has never maintained insurance on the property, placing it at

“seriously high risk of complete loss[.]” Finally, the court pointed out that




                                          -8-
Margaret continues to engage in this pattern which places the property at a risk of

complete loss, and she lacks sufficient resources to pay damages.

             First, we must point out that the older cases cited by Margaret were

based on the jurisdictional division between legal and equitable remedies. Collins,

266 S.W. at 910. Equity practice, in general, is now merged with law, or the

statutory provisions. Seeger v. Lanham, 542 S.W.3d 286, 295 (Ky. 2018) (citing

Bell v. Commonwealth, 423 S.W.3d 742, 748 (Ky. 2014)). Since “[l]aw trumps

equity[,]” Bell, 423 S.W.3d at 748, we question whether there remains a basis to

distinguish between the legal remedies afforded for voluntary waste under KRS

381.350 and the equitable remedies afforded for permissive waste.

             In any event, we agree with the trial court that Margaret’s admitted

actions have exceeded the scope of permissive waste and constitute voluntary

waste. As a matter of law, the trial court correctly found that these actions warrant

termination of her life estate under KRS 381.350. Therefore, the trial court

properly granted summary judgment on this issue.

             Margaret and Daniel separately argue that the trial court erred in

granting Thomas and Edward’s motion for partition. They point out that Thomas

and Edward did not request partition as a remedy in their original complaint and

they did not seek to file an amended complaint. We note, however, that Margaret

and Daniel did not object to the motion for partition, nor do they allege that they


                                         -9-
lacked notice of the claim or an opportunity to respond. Furthermore, a trial court

has broad discretion to allow amendment of pleadings to conform to the evidence.

CR 15.01. In the absence of adequate preservation of this issue or an allegation of

prejudice, we decline to address the issue further.

             Finally, Margaret contends that the trial court erred by dismissing

their claims for intentional infliction of emotional distress and damage to the

property. In order to recover for intentional infliction of emotional distress, also

known as outrage, a plaintiff must prove: (1) the wrongdoer’s conduct was

intentional or reckless; (2) conduct so outrageous and intolerable in that it offends

against the generally accepted standards of decency and morality; (3) a causal

connection between the wrongdoer’s conduct and the emotional distress; and (4)

that the emotional distress was severe. Burgess v. Taylor, 44 S.W.3d 806, 811

(Ky. App. 2001). See also Craft v. Rice, 671 S.W.2d 247, 249 (Ky. 1984).

Furthermore, it is well established that an action for outrage will not lie for “petty

insults, unkind words and minor indignities”; the action only lies for conduct

which is truly “outrageous and intolerable.” Kroger Co. v. Willgruber, 920 S.W.2d

61, 65 (Ky. 1996). Finally, the tort of outrage is intended as a “gap-filler,”

providing redress for extreme emotional distress where traditional common law

actions do not. Where an actor’s conduct amounts to the commission of one of the

traditional torts for which recovery for emotional distress is allowed and the


                                         -10-
conduct was not intended only to cause extreme emotional distress in the victim,

the tort of outrage will not lie. Recovery for emotional distress in those instances

must be had under the appropriate traditional common law action. Banks v.

Fritsch, 39 S.W.3d 474, 481 (Ky. App. 2001).

             A party opposing a motion for summary judgment cannot rely merely

on the unsupported allegations of his pleadings but is required to present “some

affirmative evidence showing that there is a genuine issue of material fact for

trial.” Godman v. City of Fort Wright, 234 S.W.3d 362, 370 (Ky. App. 2007)

(quoting Steelvest, 807 S.W.2d at 482). Margaret generally alleged that Edward

threatened her with harm and caused damage to the property in an effort to force

her to leave. But in her deposition of February 19, 2014, Margaret did not identify

any specific conduct which would rise to the level of outrage or offend generally

accepted standards of decency and morality. She asserts merely that Edward

complained about the condition of the house and property. And while Margaret

alleged that Edward’s daughter threatened to shoot her, she made no such

allegations against Thomas or Edward. Thus, we agree with the trial court that

Margaret failed to establish a claim for intentional infliction of emotional distress.

             Likewise, Margaret has not presented any affirmative evidence that

either Thomas or Edward caused damage to the property. She alleges that Edward

removed carpeting and flooring from the house. However, she admits that both


                                         -11-
were old and damaged. Furthermore, she did not introduce any estimates or

receipts showing the value of any of these alleged damages. In the absence of any

such evidence, Margaret failed to show an actionable claim for damage to the

property. Thus, the trial court properly granted summary judgment on this claim.

Since other matters remain pending, the trial court retains jurisdiction to address

any remaining issues of damages and allocation of the sale proceeds.

             Accordingly, we affirm the May 19, 2020, summary judgment and the

February 26, 2021, order of partition entered by the Webster Circuit Court.



             ALL CONCUR.



BRIEFS FOR APPELLANTS:                     BRIEF FOR APPELLEES:

Wm. Clint Prow                             Lora Lee Robey
Providence, Kentucky                       Russellville, Kentucky




                                         -12-